DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard(US11214111) in view of Toyota Motor Corp(JP2006224931)(hereinafter Toyota).
[claim 1] Leonard teaches a suspension system for a vehicle comprising a plurality of fluid-controlled bushings(46,48,50,56A,56B) supporting a body(44) to a frame(36, by bushings 46,48), a seat structure to the frame(by 50), and a plurality of suspension components to the frame(by 56A and 56B), and a fluid source(60) consisting of a single pump(62) wherein the plurality of fluid-controlled bushings are directly connected to the fluid source(C6 L17-25). Leonard however does not teach that the fluid-controlled bushings are also supporting an engine structure to a frame in addition to the arrangements above. Toyota teaches a similar suspension system for a vehicle with a plurality of fluid-controlled bushings(21,22,33) supporting an engine(10) to a frame(50, by bushings 21,22) and a plurality of suspension components(31) to the frame(by bushing 33) where the bushings are connected to a common fluid source(see fig 6). Toyota further teaches that the linked suspension system reduces oscillations transmitted from the engine and wheel suspension system to the vehicle body(ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use another plurality of fluid-controlled bushings connected to the same fluid source to support an engine structure to a frame structure in the system of Leonard, as this would help reduce the oscillations transmitted from the engine to the vehicle frame, as taught by Toyota. 
[claim 2] further comprising a plurality of pressure regulators(64), wherein each pressure regulator is operatively connected to one of the plurality of fluid-controlled bushings for controlling a pressure of fluid delivered to each of the respective fluid-controlled bushings by the single pump. 
[claim 3,13] further comprising a controller(78) for controlling each of the pressure regulators. 
[claim 4,14] wherein the controller is configured to receive input from at least one of a external sensor(height sensor 84). 
[claim 5,15] wherein the external sensor comprise a height sensor(84). 
[claim 6,16] wherein each of the fluid-controlled bushings are independently controllable(C6 L50-56). 
[claim 7] wherein the fluid source is a pump(62) that provides compressed air(C6 L8) teach each of the plurality of fluid-controlled bushings. 
[claim 8] wherein the plurality of fluid-controlled bushings comprises an elastic material(C11 L20-26).
[claim 9] wherein the elastic material is a reinforced rubber(fabric reinforced, see C11 L20-28). 
[claim 10] wherein the plurality of fluid controlled bushings define different geometries(as can be seen by the relative size represented in figure 1, and at C11 L12-14). 
[claim 11] further comprising a plurality of brackets(100), wherein a single bracket of the plurality of brackets is disposed between each of the fluid controlled bushings and the frame. 
[claim 12] further comprising a plurality of brackets(700), wherein a single bracket of the plurality of brackets is disposed between each of the fluid-controlled bushings and the at least one of the body structure, seat structure, and plurality of suspension components.  
[claim 17] Leonard in view of Toyota when arranged as detailed above further teaches a method of controlling a suspension system for a vehicle comprising providing pressurized fluid(by pressurized gas system 60) to a plurality of fluid controlled bushings(46,48,50,56A,56B) supporting an engine structure to a frame and at least one of a body structure(44) to a frame(36, by 46,48) a seat structure to the frame(by 50) and a plurality of suspension components to the frame(by 56A, 56B) from a fluid system(60) consisting of a single pump(62). 
[claim 18] further comprising a plurality of pressure regulators(64) wherein each pressure regulator is operatively connected to one of the plurality of fluid-controlled bushings for controlling a pressure of fluid delivered to each of the respective fluid-controlled bushings by the single pump, and a controller(78) for controlling each of the pressure regulators. 
[claim 19] wherein the controller receives input from at least an external sensor(84). 
[claim 20] wherein each of the fluid-controlled bushings are independently controllable(C6 L50-56).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632